Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenie (EP 2708920 A2; written opinion), and further in view of De Kok (WO 02/097474 A1; written opinion) and Stritzke (US 5,249,122).
Regarding claims 1 and 11-12, Grenie teaches a method for generating a seismic gather, comprising:
providing an initial gather of blended seismic signals induced in a common seismic receiver [0006 describes shooting a single source and having data subsequently received by multiple receivers, then following up with another source shot and 0007 describes simultaneous shooting so that traces have a different source but share a receiver as is the definition of common receiver in the art] by a plurality of sources that are actuated in actual source groups [abstracts describes generating blended and unblended seismic data with a plurality of sources fired at different times as sources advance along a path], wherein the sources belonging to one actual source group, when actuated, cause mutually interfering wavefields in an earth formation which give rise to the blended 
providing actual shot records from the blended signals [0032 sets of data are recorded by receives with alternating blended and unblended data];
Grenie does not explicitly teach … and yet Kok teaches creating fictive shot records of seismic signals for fictive source groups that each have the same source geometry as the actual source groups [abstract and title describe two or more simultaneously fired sources; pg. 15:20-pg. 1 and d2; fig. 2 and 4 shows sources at #203 and #205 which would appear to move along sail lines similar to #407 and #409; pg. 15 indicates that three new traces are created to either side and in between two shot traces];
separating single source shot records of single source signals by discrete deconvolution of the actual shot records and the fictive shot records whereby separating signals [pg. 5:5-15 It should be noted here that in the first part of the detailed description, the source signal has been simplified to a spike Io representation, or in other words it has been deconvolved for the direct source signature.; claim 28 separating the seismic shot records into separate source records comprises at least one processing step chosen from the group consisting of i) summation, ii) interpolation, iii) inversion, … filtering; noted: office understands that in the art inversion is analogous to deconvolution, which is shown to follow interpolation step in prior art claim 28; see Stritzke (US 5,249,122) col. 18:1-10 Comparing the DOP method with the Fourier transform and discrete deconvolution methods, the most widely used tools in the literature for deconvolution purposes.; col. 7-60-68 The method of inversion of equ.14 (deconvolution)…]; and

It would have been obvious to apply the interpolation/deconvolution as taught by Kok to the blended data as taught by Grenie so that the reflectivity function may be obtained from the reflection seismogram.
Regarding claim 2, Grenie also teaches the method of claim 1, wherein said pre-selected firing sequence comprises actuating each source in one actual source group simultaneously [0032 sources acquired simultaneously during the same seismic survey].
Regarding claim 3, Grenie also teaches the method of claim 1, wherein said pre-selected firing sequence comprises actuating each primary source and each secondary source within each actual source group with a constant pre-determined non-zero time interval between actuating the primary and secondary source [003 describes firing a plurality of sources in a dedicated sequence at times first, second, third, fourth, and so on].
Regarding claim 5, Grenie also teaches the method of claim 1, wherein each actual source group comprises at least three sources [0031 Plural individual sources may be attached to the same float to form a sub-array. One or more sub-arrays (usually three) form a source array.].
Regarding claim 6, Grenie also teaches the method of claim 1, wherein each actual source group comprises at most five sources [0031 Plural individual sources may be attached to the same float to form a sub-array. One or more sub-arrays (usually three) form a source array.].
Regarding claim 7, Grenie also teaches the method claim 1, wherein said pre-plot source points are each occupied by at most one source of at most one actual source group [0012 describes 
Regarding claim 8, Grenie also teaches the method of claim 1, wherein the sources in the actual source groups emit within a frequency bandwidth ranging from a lower frequency fmin to an upper frequency fmax [0033 firing frequency of the sources may be varied as discussed later].
Regarding claim 10, Grenie as modified by Kok teaches the method of claim 1, wherein said providing of actual shot records from the blended signals and/or said interpolation of the actual shot records and/or said separating of single source shot records, are performed with a computer processor, and wherein said outputting of the seismic gather is performed using an output device operatively coupled to the computer processor [Grenie 0055 describes a computerized system including a processor for processing data from streamers and sources; Kok title and abstract describes seismic data processing which is done by computer].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenie (EP 2708920 A2) and De Kok (WO 02/097474 A1) as applied to claim 1 above, and further in view of Carruth (US 3618000 A).
Regarding claim 4, Grenie does not explicitly teach … and yet Carruth teaches the method of claim l, wherein said pre-selected firing sequence comprises actuating each source in one actual source in accordance with one pilot signal [col. 4:1-20 Vibrator 12 is preferably a hydraulic type vibrator such as provided in a vibroseis system, a trademark of the Continental Oil Company, and provides for the initiation of a controlled seismic energy signal for transference into the earth formation 14 at source point (SP). The seismic signal imparted into the earth formation is in accordance with a predetermined variation (amplitude-versus -time) of a pilot signal obtained from 
It would have been obvious to control the firing of sources as taught by Grenie, with the source driving imparted into the Earth by variation of a pilot signal because a digital firing system may be integrated with analog-to-digital receiving in order to control the entire acquisition system (i.e., by computer).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenie (EP 2708920 A2) and De Kok (WO 02/097474 A1) as applied to claim 1 above, and further in view of Bouska (2009, Geophysical Prospecting).
Regarding claim 9, Grenie does not explicitly teach … and yet Bouska teaches the method of claim 8, wherein every source within any of the single actual source groups is located within a lateral vicinity radius from at least one other source within the same actual source group, wherein the vicinity radius is half of a minimum apparent induced seismic wavelength, which equates to V0 / 2fmax wherein V0 represents a minimum apparent seismic velocity of a wave in the earth formation induced by the sources [eq. 4-6 describes separation distance between sources #1 and #2 in fig. 3, and which by eq. 6 offset distance is proportional to velocity by time, where the inverse of time is known to be frequency].
.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. See response below.
Claim Rejections under 35 U.S.C. § 103 
Claims 1-3, 5-8, and 10-12 
The Examiner rejected claims 1-3, 5-8, and 10-12 under 35 U.S.C. § 103 as unpatentable over Grenie et al. (EP 2708920) in view of De Kok (WO 02/097474). The Applicant respectfully traverses these rejections. 
Examiner admits that Grenie does not teach separating single source shot records of single source signals by discrete deconvolution of the actual shot records and the fictive shot records whereby separating signals, and the Applicant agrees with this. However, the Applicant respectfully disagrees with Examiner's contentions regarding De Kok in respect of these features. The evidence does not support the contention. 
At first reading, De Kok indeed appears to disclose a step of deconvolution. However, the deconvolution is applied at a different stage in the processing, for a different reason. In the case of De Kok, deconvolution is suggested to correct for changing coupling conditions for both sources and detectors. It is a standard procedure in seismic data processing. This is a deconvolution applied to individual traces in the temporal domain the render them better mutually comparable. The temporal deconvolution is always viable due to the fact that a seismic wavefield in the earth is a convolution between the source signature and the earth response. De Kok (page 16 lines 9-13) calls this "surface consistent deconvolution."6 
While applicant’s points is taken, De Kok also describes a deconvolution step for obtaining the source signature [pg. 5:5-15] as well as an inversion step following interpolation just as in the order recited in the instant claims [prior art claim 28]. The office understands that inversion and deconvolution are analogous without requiring a modification to teach [see Stritzke (US 5,294,122) discussed in more detail below].
It is noted that deconvolution while recited in claims 1 and 11, is not recited in claim 12 (office discussed intent during interview). So in any case the remarks could not be submitted to explain reasons for allowance for at least claim 12.

In contrast, in the presently claimed method, a discrete deconvolution is applied. The discrete deconvolution is applied to the actual shot records and the fictive shot records, to separate signals in order to obtain single source records out of blended signals which contain inferring contributions from multiple wavefields originating from spatially separated sources. This is a spatial deconvolution rather than a temporal deconvolution, and results in a vector [si, S2, ..., Sk], and is made possible by the preceding interpolation of the actual shot records. In order for this to work, the data must be acquired through simultaneous-source acquisition whereby mutually interfering wavefields are created which give rise to the blended seismic signals. This is adequately supported on pages 14 and 15 of the description.
In short, De Kok does not provide any teaching of separating single source shot records of single source signals by discrete deconvolution of the actual shot records and the fictive shot records whereby separating signals. 
seismic data images…reducing the effect of noise; col. 1:20-30 arithmetic processing is more efficient in these domains obtained by Fourier transformations; col. 12:55-60 Fourier deconvolution…discrete deconvolution…matrix method; col. 18:1-10 Comparing the DOP method with the Fourier transform and discrete deconvolution methods, the most widely used tools in the literature for deconvolution purposes.; col. 7-60-68 The method of inversion of equ.14 (deconvolution)…].

Moreover, Grenie fails to teach the shooting geometry underlying the presently claimed invention. The Grenie geometry is not even suitable for application of the presently proposed invention. This is explained as follows. 
As taught by Grenie, each vessel only has one source and the simultaneous shots are performed when the respective sources are aligned on line A (see Fig. 4A). Later, another simultaneous shot is performed when the respective sources are aligned on line B. And so forth, for lines C and D. However, the shot line is in the X direction of the vessel motion. 
In the presently claimed invention, the plurality of sources of all the actual source groups are mapped to a selection of pre-plot source points on a source line consisting of a regular linear grid of discrete pre-plot source points and every pre-plot source point on the source line is uniquely occupied by one primary source out of a set of primary sources of the actual source groups and the fictive source groups taken together, such that every pre-plot source point on the source line has one primary source and every primary source has one pre-plot source point.
This does not match the geometry of Grenie. For example, for each of lines A, B, C, D, we can define source 402s to be the primary source. However, then it will not be possible to meet the requirement that every pre-plot source point on the source line is uniquely occupied by one primary source out of a set of primary sources of the actual source groups and the fictive source groups taken together, such that every pre-plot source point on the source line has one primary source and every primary source has one pre-plot source point. 
The office apologizes but it is difficult to follow a comparison between a figure and a text description, though an attempt will be made next. Is there a particular instant figure related to these remarks?
It does appear that only two groups of features are required to be met in the claim, that of a grid and actual/fictive source groups. This appears to be achieved in the prior art by a set of seismic sources being towed which result in a grid of sample points at locations in the water. Further it is common to interpolate (e.g., average) between two adjacent points so that a new sample point is produced at an intermediate position.

As a result, the deblending in Grenie is much more complex and time consuming (computationally) than the deblending signals by discrete deconvolution of the actual shot records and the fictive shot records whereby separating signals as is possible using the presently claimed invention. In fact, the computational burden is acknowledged in Grenie itself (see paragraphs 44 and 45) and to tackle this Grenie proposes a mixed shooting scheme which involves supplementing the blended shooting with unblended shooting (see paragraph 45). 
In conclusion, the Applicant has shown that the combination of Grenie in view of De Kok fails to teach every element of the presently claimed invention, and hence the Examiner has not established a prima facie case of obviousness regarding claims 1-3, 5-8, 10 and 11. For this reason, Applicant respectfully requests withdrawal of the rejections of at least these claims. 
Moreover, it also follows that the Examiner has failed to establish a prima facie case of obviousness regarding claim 12, as Grenie does not teach or render obvious the shooting geometry as specified in Claim 12 for the reasons provided above. Accordingly, Applicant respectfully requests withdrawal of the rejection of Claim 12 as well. 

Claim 4 
The Examiner rejected claim 4 under 35 U.S.C. § 103 as unpatentable over Grenie and De Kok as applied to claim 1 above, and further in view of Carruth (US 3,618,000). The Applicant respectfully traverses this rejection. 
Carruth has been cited by the Examiner for its alleged teaching of actuating each source in one actual source in accordance with one pilot signal. While the Applicant does not necessarily agree with the allegation, it is clear that claim 4 by virtue of reference comprises every element of claim 1. It has been respectfully explained that Grenie in view of De Kok fails to teach each and every element of claim 1 as a whole. Carruth does not remedy the lack of teaching of Grenie in view of De Kok in respect of the elements addressed hereinabove. Hence, at least for the same reasons, the Examiner has failed to present a prima facie case of obviousness of claim 4. Accordingly, withdrawal of the rejection is respectfully requested. 

Claim 9 
The Examiner rejected claim 9 under 35 U.S.C. § 103 as unpatentable over Grenie and De Kok as applied to claim 1 above, and further in view of Bouska (2009, Geophysical Prospecting). The Applicant respectfully traverses this rejection. 
Bouska has been cited by the Examiner for its alleged teaching pertaining to a maximal lateral vicinity radius from at least one other source within the same actual source group. 
While the Applicant does not necessarily agree with the allegation, it is clear that claim 9 by virtue of reference through intervening claim 8 comprises every element of claim 1. It has been respectfully explained that Grenie in view of De Kok fails to teach each and every element of claim 1 as a whole. Bouska does not remedy the lack of teaching of Grenie in view of De Kok in respect of the elements addressed hereinabove. Quite on the contrary, Bouska teaches a method which avoids wavefield overlap in the zone of interest, while Applicant's invention expressly requires interfering wavefields. Hence, at least for the same reasons, but also for the reason that Bouska teaches away from the claimed invention, the Examiner has failed to present a prima facie case of obviousness of claim 9. Accordingly, withdrawal of the rejection is respectfully requested.
The claims only require that signals be separated, this can be done by time, space, frequency division multiplexing, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645